      Case 2:20-cv-00670-KWR-CG Document 26 Filed 10/14/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

AURORA MOLINA,

             Plaintiff,

v.                                                     No. CV 20-670 KWR/CG

ETHICON, INC., et al.,

             Defendants.

                     ORDER ADOPTING JOINT STATUS REPORT
                       AND PROVISIONAL DISCOVERY PLAN

     THIS MATTER is before the Court on the Rule 16 Initial Scheduling Conference

and the parties’ Joint Status Report and Provisional Discovery Plan, (Doc. 18), filed

September 28, 2020. The Court adopts the Joint Status Report and Provisional

Discovery Plan as modified by the dates designated in the Court’s Scheduling Order,

(Doc. 25).

     IT IS SO ORDERED.

                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
